DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s amendment to the claims, filed on 11/24/2020, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	
Applicant’s arguments, see pp. 5 - 9,  with respect to the rejection of claim(s) 1 – 6, 8 – 14 and 16 – 20 under 35 U.S.C. §103, have been fully considered but are moot in view of the new ground(s) of rejection.	

Claims 1 - 20 are pending in the instant application.

Allowable Subject Matter
The indicated allowability of claims 7 and 15 is withdrawn in view of the newly discovered reference(s) to Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferizovic et al. (US Pub. No. 2019/0131681 A1; hereinafter Ferizovic) in view of Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter) further in view of Popelka et al. (US PG Pub. 2011/0193649 A1; hereinafter Popelka).

Regarding claim 1, Ferizovic teaches, (Figs. 1 - 5; ¶¶ [0001] – [0011], [0013] – [0020] and [0022]; not all figures reproduced below), for example, a method for producing a self-biased magnetic circulator (125; ¶ [0014] 󠇆󠇆 “The strength of the internal field of each isolator/circulator element should be high for self-biased ferrites.”; ¶ [0015]), comprising:
providing an integrated circuit (100, “… planar electronic substrate 100 that includes a phase shifter 105 with an input 107…. The output 110 of the phase shifter 105 is coupled to a power amplifier 115. The output of the power amplifier is coupled to an input port 120 of circulator 125 which has a port 130 to be coupled to an antenna and a port 135 coupled to the input of a low noise amplifier 140. The output of the low noise amplifier 140 is coupled to the input of a phase shifter 150 having an output 150” ¶ [0014]) in a semiconductor wafer (“The substrate 100 is a semiconductor substrate that may be manufactured from a single semiconductor wafer on which is manufactured a plurality of identical semiconductor substrates”; ¶ [0083]), the semiconductor wafer comprising a circuit layer (105, 115, 125, 140, 150; ¶ [0014]) 󠇆󠇆 “Thin film resistors and capacitors in addition to integrated and/or surface mounted semiconductors as well as through-hole interconnections are utilized”; ¶ [0016]) 
an insulating substrate (300; ¶ [0019] as evidenced by “For example, other semiconductor substrate technologies that could be used include gallium arsenide, silicon carbide, and silicon. A variety of dielectric substrate materials could be utilized note:  silicon and silicon carbide substrates are the same materials as identified as insulating substrates of this invention);
forming a circulator metal junction (325, 345; ¶ [0019]); 
removing a portion (“Then, during backside processing, pockets 315 are etched from the rear of the substrate of a size to entirely enclose the respective magnetic disks.” ¶ [0019]) of the insulating substrate (300) to form a cavity (315; ¶ [0019]) in a portion of the insulating substrate (300) under the circulator metal junction (345); and
placing a magnet (305, “A disk 305 of a self-biased magnetic material, e.g. barium hexaferrite, is embedded into a pocket 315…. pockets 315 are etched from the rear of the substrate of a size to entirely enclose the respective magnetic disks.” ¶ [0019]) within the cavity (315) to form a magnetic circulator (165; ¶ [0015] 󠇆󠇆 “FIGS. 3 and 4 show an enlarged portion of the substrate 100 containing the exemplary ferrite circulator element 165 as a plan view and cross-sectional view, respectively…. Three microstrips 325 are used to couple the three RF signals/ports associated with circulator 165 to and from the circulator”; ¶ [0019]) with the circulator metal junction (345) and the magnet (305).

    PNG
    media_image1.png
    559
    839
    media_image1.png
    Greyscale

FIG. 1 of FERIZOVIC

    PNG
    media_image2.png
    633
    1259
    media_image2.png
    Greyscale

FIG. 4 of FERIZOVIC
	Ferizovic however does not explicitly teach; an active layer over an insulating substrate; forming a circulator metal junction over the active layer.
Helmstetter however in a similar field of endeavor teaches, (Fig. 1, ¶¶ [0001] – [0018]), for example, a circuit layer (1, “strip-line branching network”; Abstract 󠇆󠇆 “stripline junction”) over an insulating substrate (2; ¶ [0009]); forming a circulator metal junction (12, “a metallic … spacer….”; ¶ [0016]) over the active layer (1).
Helmstetter’s circuit layer can be substituted for the circuit layer of Ferizovic’s. This combination would arrive at the claimed limitation of a circuit layer over an insulating substrate; forming a circulator metal junction over the active layer.


    PNG
    media_image3.png
    490
    781
    media_image3.png
    Greyscale

FIG. 1 of HELMSTETTER
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the circuit layer of the self-biased magnetic circulator as disclosed by Ferizovic by substituting the circuit layer of the circulator as disclosed by Helmstetter as one of ordinary skill would recognize that circuitry is used to provide radio frequency components not associated with the circulator (¶ [0016]; Ferizovic) to generate desired operating frequencies (¶ [0018]; Helmstetter); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
	Ferizovic in view of Helmstetter however does not explicitly teach; an active layer.
Popelka provides evidence, (Figs. 1 – 4; ¶¶ [0001] – [0035], [0044] – [0073] and [0101]; not all figures reproduced below), for example, an active circuit (200; ¶¶ [0069], [0072]).
Popelka’s active layer can be substituted for the circuit layer of Ferizovic’s in view of Helmstetter. This combination would arrive at the claimed limitation of an active layer over an insulating substrate; forming a circulator metal junction over the active layer.


    PNG
    media_image4.png
    629
    723
    media_image4.png
    Greyscale

FIG. 3 of POPELKA
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the circuit layer of the self-biased magnetic circulator as disclosed by Ferizovic in view of Helmstetter by substituting the active layer of the circulator as disclosed by Popelka as one of ordinary skill would recognize that circuitry is used to provide radio frequency components not associated with the circulator (¶ [0016]; Ferizovic) to generate desired operating frequencies (¶ [0018]; Helmstetter) so as improve problems such as signal degradation resulting in reducing interference due to unwanted RF signals (¶ [0065]; Popelka); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 2, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1. Ferizovic further teaches, wherein placing the magnet (305) comprises: 
forming the magnet (305) from a magnetic material (“A disk 305
of a self-biased magnetic material, e.g. barium hexaferrite, is embedded into a pocket 315”; ¶ [0019]); and 
bonding (“The disks can be mounted by gold-gold thermo-compression or eutectic bonding of metallic layer 345 to the underside junction metallization 325”; ) the magnet (305) to the cavity (315).

Regarding claim 3, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1 and claim 2. Ferizovic further teaches, wherein the magnetic material comprises at least one of a non-conducting magnetic material, a conducting magnetic material, or a composite magnetic material (“A disk 305 of a self-biased magnetic material, e.g. barium hexaferrite, is embedded into a pocket 315”; ¶ [0019]).

Regarding claim 4, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1. Ferizovic further teaches, wherein placing the magnet (305) comprises filling the cavity (315) with a ferromagnetic material (“A disk 305 of a self-biased magnetic material, e.g. barium hexaferrite, is embedded into a pocket 315”; ¶ [0019]).

Regarding claim 5, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1. Ferizovic further teaches, wherein removing the portion of the insulating substrate (300) comprises etching (“Then, during backside processing, pockets 315 are etched from the rear of the substrate of a size to entirely enclose the respective magnetic disks.” ¶ [0019]) the insulating substrate (300) within a target region (region outlined as 125; ¶ [0014]; see Fig. 1) of the integrated circuit (100, “FIG. 1 shows a top view of an exemplary planar electronic substrate 100 that includes a phase shifter 105 with an input 107 that receives a RF signal to be transmitted from other transmitter circuitry not located on substrate 100”; ¶ [0014]).

Regarding claim 6, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1 and claim 5.
Ferizovic discloses the claimed invention except for wherein the target region of the insulating substrate is etched to a thickness of 15 microns (µm) or less, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device as held by the Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04.IV.A)

Regarding claim 7, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1. Ferizovic further teaches, depositing a ground layer (340; ¶ [0019]) covering a bottom surface (“A backside ground 340 covers the bottom of the substrate material 300”; ¶ [0019]) of the insulating substrate (300) and depositing a metal layer (350; ¶) to a bottom surface of the magnet (305).
Ferizovic in view of Helmstetter further in view of Popelka however does not explicitly teach; depositing a ground layer covering a bottom surface of the insulating substrate and a bottom surface of the magnet.
Helmstetter however in a similar field of endeavor teaches, (Fig. 1, ¶¶ [0001] – [0018]), for example, depositing a ground layer (5, 7; ¶¶ [0011], [0012]) covering a bottom surface of the insulating substrate (2) and a bottom surface of the magnet (4; ¶ [0010]).
Helmstetter’s ground layer can be substituted for the ground layer and added to metal layer of Ferizovic. This combination would arrive at the claimed limitation of depositing a ground layer covering a bottom surface of the insulating substrate and a bottom surface of the magnet.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the ground layer as disclosed by Ferizovic in view of Helmstetter further in view of Popelka by substituting the ground layer as disclosed by Helmstetter as one of ordinary skill would recognize that a common ground layer will provide grounding for the active layer located on the top surface of the insulating substrate (¶ [0011]; Helmstetter) as well provide grounding for the magnet  (¶ [0012]; Helmstetter) without the need for substrate soldering which improves the manufacturing process (¶ [0017]; Helmstetter); and a person having ordinary skill in the 

Regarding claim 8, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1. Ferizovic in view of Helmstetter further in view of Popelka further teaches, wherein providing the integrated circuit (100; Ferizovic) comprises depositing the active layer (105, 115, 125, 140, 150; Ferizovic 󠇆󠇆 1; Helmstetter 󠇆󠇆 200; Popelka) over the insulating substrate (330; Ferizovic 󠇆󠇆 2; Helmstetter) to form additional radio frequency (RF) circuitry (¶¶ [0014], [0015]; Ferizovic 󠇆󠇆 ¶ [0018]; Helmstetter 󠇆󠇆 ¶ [0065]; Popelka).

Regarding claim 9, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1 and claim 8. Ferizovic in view of Helmstetter further in view of Popelka further teaches, wherein providing the integrated circuit (100; Ferizovic) further comprises forming a metallization layer (325, 345; ¶ [0019]; Ferizovic 󠇆󠇆 12; ¶ [0016]; Helmstetter) over the active layer (105, 115, 125, 140, 150; Ferizovic 󠇆󠇆 1; Helmstetter 󠇆󠇆 200; Popelka) which includes the circulator metal junction (345; Ferizovic 󠇆󠇆 12; Helmstetter).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferizovic et al. (US Pub. No. 2019/0131681 A1; hereinafter Ferizovic) in view of Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter) further in view of Popelka et al. (US PG Pub. 2011/0193649 A1; hereinafter Popelka) and further in view of Evangelista et al. (US Pub. No. 2017/0293017 A1; hereinafter Evangelista).

Regarding claim 10, Ferizovic in view of Helmstetter further in view of Popelka teaches every limitation as applied in claim 1. Ferizovic further teaches, the active layer (105, 115, 125, 150, 140) comprising a power amplifier (115; ¶ [0014]); and
 the insulating substrate (300) comprises silicon carbide (SiC) (“The semiconductor substrate 100 may use any conventional semiconductor material 300 suited for the frequencies of the RF signals to be carried”; ¶ [0019] “For example, other semiconductor substrate technologies that could be used include gallium arsenide, silicon carbide, and silicon.”; ¶ [0022]).
Ferizovic in view of Helmstetter further in view of Popelka however does not explicitly teach; the active layer comprises gallium nitride. 
Evangelista however in a similar field of endeavor teaches, (Figs. 1 – 5; ¶¶ [0001] – [0040]; figures not reproduced below), for example, the active layer comprises gallium nitride (“… high power amplifier (HPA) section 40, arranged as shown. The HPA section 40 is GaN technology….”; ¶ [0031]).
Evangelista’s power amplifier comprising GaN field effect transistors be substituted for the power amplifier of Ferizovic’s. This combination would arrive at the claimed limitation of the active layer comprises gallium nitride.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the power amplifier of the active layer as prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)

Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferizovic et al. (US Pub. No. 2019/0131681 A1; hereinafter Ferizovic) in view of Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter) further in view of Popelka et al. (US PG Pub. 2011/0193649 A1; hereinafter Popelka) and further in view of McCarthy (US Pub. No. 2014/0323064 A1; hereinafter McCarthy).

Regarding claim 11, Ferizovic teaches, (Figs. 1 - 5; ¶¶ [0001] – [0011], [0013] – [0020] and [0022]; not all figures reproduced below), for example, an integrated circuit (100, “… planar electronic substrate 100 that includes a phase shifter 105 with an input 107…. The output 110 of the phase shifter 105 is coupled to a power amplifier 115. The output of the power amplifier is coupled to an input port 120 of circulator 125 which has a port 130 to be coupled to an antenna and a port 135 coupled to the input of a low 
a semiconductor wafer (“The substrate 100 is a semiconductor substrate that may be manufactured from a single semiconductor wafer on which is manufactured a plurality of identical semiconductor substrates”; ¶ [0083]) comprising a circuit layer (105, 115, 125, 140, 150; ¶ [0014]) disposed on an insulating substrate (300; ¶ [0019] as evidenced by “For example, other semiconductor substrate technologies that could be used include gallium arsenide, silicon carbide, and silicon. A variety of dielectric substrate materials could be utilized as well, e.g. fused quartz, alumina, fused silica.”; ¶ [0022]; note:  silicon and silicon carbide substrates are the same materials as identified as insulating substrates of this invention);
and
a magnetic circulator (125; ¶ [0014] 󠇆󠇆 “The strength of the internal field of each isolator/circulator element should be high for self-biased ferrites.”; ¶ [0015]) comprising a magnet (305, “A disk 305 of a self-biased magnetic material, e.g. barium hexaferrite, is embedded into a pocket 315…. pockets 315 are etched from the rear of the substrate of a size to entirely enclose the respective magnetic disks.” ¶ [0019]) disposed within a cavity (315; ¶ [0019]) formed in the insulating substrate (300).  Ferizovic further teaches, “[t]he substrate 100 is a semiconductor substrate that may be manufactured from a single semiconductor wafer on which is manufactured a plurality of identical semiconductor substrates.” (¶ 0014]).
Ferizovic however does not explicitly teach; an active layer over an insulating substrate; a plurality of magnets disposed in cavities formed in the insulating substrate.
circuit layer (1, “strip-line branching network”; Abstract 󠇆󠇆 “stripline junction”) over an insulating substrate (2; ¶ [0009]).
Helmstetter’s circuit layer can be substituted for the circuit layer of Ferizovic’s. This combination would arrive at the claimed limitation of a circuit layer over an insulating substrate.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the circuit layer of the self-biased magnetic circulator as disclosed by Ferizovic by substituting the circuit layer of the circulator as disclosed by Helmstetter as one of ordinary skill would recognize that circuitry is used to provide radio frequency components not associated with the circulator (¶ [0016]; Ferizovic) to generate desired operating frequencies (¶ [0018]; Helmstetter); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.
	Ferizovic in view of Helmstetter however does not explicitly teach; an active layer; a plurality of magnets disposed in cavities formed in the insulating substrate.
Popelka provides evidence, (Figs. 1 – 4; ¶¶ [0001] – [0035], [0044] – [0073] and [0101]; not all figures reproduced below), for example, an active circuit (200; ¶¶ [0069], [0072]).
Popelka’s active layer can be substituted for the circuit layer of Ferizovic’s in view of Helmstetter. This combination would arrive at the claimed limitation of an active layer over an insulating substrate.

Ferizovic in view of Helmstetter further in view of Popelka however does not explicitly teach; a plurality of magnets disposed in cavities formed in the insulating substrate.
McCarthy however in a similar field of endeavor teaches, (Figs. 4 - 6; ¶¶ [0001] – [0007], [0014] - [0015], [0034] – [0048], [0083] – [0096] and [0207] – [0210]), for example, a plurality (“Wafer 500 includes a plurality of substrate portions 502. Each substrate portion 502 may correspond to the joined ferrite 402 and device substrate 404 shown in FIG. 4, where each substrate portion includes a ferrite 504 and a device substrate 506 that may be comprised of one or more substrate materials described above with respect to FIG. 4.”; ¶ [0083]  “… non-reciprocal device 600 includes ferrite
402 and device substrate 404, similarly configured as in non-reciprocal device 400 of FIG. 4. In the depicted embodiment, the shape and size of ferrite 402 is substantially similar to magnet 238 and to magnetic material 302.”; ¶ [0087]) of magnets (238; ¶ cavities (236; ¶ [0087] as evidenced by ¶ [0070] as evidenced by ¶ [0034] in each region 506 of Fig. 5) formed in the insulating substrate (234; ¶ [0070] as evidenced by ¶ [0034]).
McCarthy’s plurality of magnets disposed in cavities in the insulating substrate can be deployed using the configuration of the magnetic circulator of Ferizovic’s in view of Helmstetter further in view of Popelka. This combination would arrive at the claimed limitation of a plurality of magnets disposed in cavities formed in the insulating substrate.

    PNG
    media_image5.png
    448
    635
    media_image5.png
    Greyscale

FIG. 5 of McCARTHY

    PNG
    media_image6.png
    581
    911
    media_image6.png
    Greyscale

FIG. 6 of McCARTHY

Further, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (MPEP 2144.04.VI.B)

Regarding claim 15, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11. Ferizovic further teaches, further comprising a ground layer (340; ¶ [0019]) disposed under (“A backside ground 340 covers the bottom of the substrate material 300”; ¶ [0019]) the insulating substrate (300) and a metal layer (350; ¶) in contact with the magnet (305).
McCarthy further teaches the plurality of magnets (238).
Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy however does not explicitly teach; a ground layer disposed under the insulating substrate and in contact with the plurality of the magnets.
ground layer (5, 7; ¶¶ [0011], [0012]) under the insulating substrate (2) and in contact with the magnet (4; ¶ [0010]).
Helmstetter’s ground layer can be substituted for the ground layer and added to metal layer of Ferizovic’s in view of McCarthy. This combination would arrive at the claimed limitation of a ground layer disposed under the insulating substrate and in contact with the plurality of the magnets.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the ground layer as disclosed by Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy by substituting the ground layer as disclosed by Helmstetter as one of ordinary skill would recognize that a common ground layer will provide grounding for the active layer located on the top surface of the insulating substrate (¶ [0011]; Helmstetter) as well provide grounding for the magnet  (¶ [0012]; Helmstetter) without the need for substrate soldering which improves the manufacturing process (¶ [0017]; Helmstetter); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 16, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11.  Ferizovic further teaches, wherein the magnet comprises at least one of a non-conducting magnetic material, a conducting magnetic material, or a composite magnetic material (“A disk 305 of a self-biased magnetic material, e.g. barium hexaferrite, is embedded into a pocket 315”; ¶ [0019]).
McCarthy further teaches the plurality of magnets (238).

Regarding claim 20, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11.
Ferizovic further teaches, wherein the integrated circuit (100) comprises a thickness (“The thickness of the substrate 100, which includes the circulator elements, can be as thin as 0.2 mm and preferably 0.1 mm”; ¶ [0016]) of less than 150 microns (µm) (0.1 mm = 100 µm).
	
Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferizovic et al. (US Pub. No. 2019/0131681 A1; hereinafter Ferizovic) in view of Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter) further in view of Popelka et al. (US PG Pub. 2011/0193649 A1; hereinafter Popelka) and further in view of McCarthy (US Pub. No. 2014/0323064 A1; hereinafter McCarthy) and further in view of Evangelista et al. (US Pub. No. 2017/0293017 A1; hereinafter Evangelista).

Regarding claim 12, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11. Ferizovic further teaches, wherein the active layer (105, 115, 125, 140, 150) comprises a plurality of radio frequency circuits (¶ [0014]).

Evangelista however in a similar field of endeavor teaches, (Figs. 1 – 5; ¶¶ [0001] – [0040]; figures not reproduced below), for example, the active layer comprises a plurality of radio frequency (RF) transistors (“Each one of the switchable transmit/receive (T/R) module 141-14n includes: a set of three T/R switches SW1, SW2, and SW3, here GaAs FETs, and as shown for exemplary switchable transmit/receive (T/R) module 141; an amplifier section having a first pair of GaAs amplifiers 28a, 28b, a digitally controlled phase shifter 30, controlled by phase signals produce by the beam steering computer 20…. The HPA section 40 is GaN technology and includes a common (grounded) source electrode (S) connected GaN FET having a drain electrode (D) connected to +VDD, with the gate electrode (G) fed by the T/R switch SW2 of the common source electrode (S) connected GaN FET, as shown.”; ¶ [0031]).
Evangelista’s RF circuitry using RF transistors can be substituted for the RF circuitry of Ferizovic’s. This combination would arrive at the claimed limitation of wherein the active layer comprises a plurality of radio frequency (RF) transistors.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the active layer as disclosed by Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy in view of Ferizovic by substituting the active layer comprising additional RF circuitry comprising a plurality of RF transistors as disclosed by Evangelista as one of ordinary skill would MPEP 2143.I.A).

Regarding claim 13, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11 and Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy and further in view of Evangelista teaches every limitation as applied in claim 12.  Ferizovic further teaches, wherein the magnetic circulator (125) and the RF circuitry comprise at least a portion of an RF front end (“The output 110 of the phase shifter 105 is coupled to a power amplifier 115. The output of the power amplifier is coupled to an input port 120 of circulator 125 which has a port 130 to be coupled to an antenna and a port 135 coupled to the input of a low noise amplifier 140. The output of the low noise amplifier 140 is coupled to the input of a phase shifter 150 having an output 152 coupled to other receiver circuitry not located on the substrate 100”; ¶ [0014]).
Evangelista further teaches the plurality of RF transistors.

Regarding claim 14, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11 and metallization layer (325, 345; ¶ [0019]) disposed over the insulating substrate (300) defining signal lines (135; ¶ [0014]) connecting the magnetic circulator (125) to the plurality of RF circuitry.
Helmstetter further teaches, a metallization layer (12; ¶ [0016) formed over the circuit layer (1).  
Popelka further teaches the active layer (200).
Evangelista further teaches, the plurality of RF transistors.
McCarthy in view of Ferizovic further in view of Evangelista however does not explicitly teach; defining signal lines connecting the magnetic circulator to the plurality of RF transistors.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferizovic et al. (US Pub. No. 2019/0131681 A1; hereinafter Ferizovic) in view of Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter) further in view of Popelka et al. (US PG Pub. 2011/0193649 A1; hereinafter Popelka) and further in view of McCarthy (US Pub. No. 2014/0323064 A1; hereinafter McCarthy) and further in view of Allaeys (Fr. Pub. No. 2884971 A1; hereinafter Allaeys).

Regarding claim 17, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11.

Allaeys however in a similar field of endeavor teaches, (Figs. 1 – 6; whole document), for example, the magnet comprise a magnetic nano-composite (MNC) including at least one of iron-nickel (FeNi) nanowires or iron-cobalt (FeCo) nanowires (|| 87 – 88 and 122 – 128).
Allaeys’s material for the magnet can be substituted for the materials for the magnet of Ferizovic’s. This combination would arrive at the claimed limitation of wherein the plurality of magnets comprise a magnetic nano-composite (MNC) including at least one of iron-nickel (FeNi) nanowires or iron-cobalt (FeCo) nanowires.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the materials of the magnet as disclosed by Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy by substituting the materials of  the magnet as disclosed by Allaeys as one of ordinary skill would recognize that nanotechnologies have been developed for industrial applications so that systems can be produced at the nanometric scale (|| 64 – 67; Allaeys); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  (see MPEP 2144.07).  

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferizovic et al. (US Pub. No. 2019/0131681 A1; hereinafter Ferizovic) in view of Helmstetter et al. (EP Pub. No. 0197476 A2; hereinafter Helmstetter) further in view of Popelka et al. (US PG Pub. 2011/0193649 A1; hereinafter Popelka) and further in view of McCarthy (US Pub. No. 2014/0323064 A1; hereinafter McCarthy) and further in view of Selzler et al. (US Pub. No. 2016/0306039 A1; hereinafter Selzler).

Regarding claim 18, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11.
Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy however does not explicitly teach; wherein the magnetic circulator operates over a microwave C-band.
Selzler however in a similar field of endeavor teaches, (Figs. 1 – 13; ¶¶ [0001] – [0165]; figures not reproduced below), for example, wherein the magnetic circulator (340; ¶ [0051]) operates over a microwave C-band (¶ [0050]).
Selzler’s operating band can be substituted for the operating band of Ferizovic's in view of Helmstetter further in view of Popelka and further in view of McCarthy. This combination would arrive at the claimed limitation of wherein the magnetic circulator operates over a microwave C-band.
MPEP 2143.I.A).

Regarding claim 19, Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy teaches every limitation as applied in claim 11.
Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy however does not explicitly teach; wherein the magnetic circulator operates over a microwave X-band.
Selzler however in a similar field of endeavor teaches, (Figs. 1 – 13; ¶¶ [0001] – [0165]; figures not reproduced below), for example, wherein the magnetic circulator (340; ¶ [0051]) operates over a microwave X-band (¶ [0050]).
Selzler’s operating band can be substituted for the operating band of Ferizovic's in view of Helmstetter further in view of Popelka and further in view of McCarthy. This 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating band as disclosed by Ferizovic in view of Helmstetter further in view of Popelka and further in view of McCarthy by adopting the operating band as disclosed by Selzler as one of ordinary skill would recognize that radio frequency signals can be transmitted at various frequency bands as determined by the design of the RF circuitry (¶ [0050]; Selzler); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable (see MPEP 2143.I.A).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B.R/Examiner, Art Unit 2818   

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818